AMENDMENT TO AGREEMENT FOR EXCLUSIVE
DEALING AND LETTER OF INTENT


This AMENDMENT TO AGREEMENT FOR EXCLUSIVE DEALING AND LETTER OF INTENT (the
“Amendment”), is entered into January 29, 2010 (the “Effective Date”), between
Hyperdynamics Corporation (“HDY”) and its wholly owned subsidiary SCS
Corporation (“SCS”), and Repsol Exploración, S.A. (“Repsol”).  HDY, SCS and
Repsol may be referred to herein individually as a “Party” or collectively as
the “Parties.”


For good consideration received and acknowledged herein, and in consideration of
the respective covenants and agreements herein and according to Article 2.12 of
the Agreement for Exclusive Dealing and Letter of Intent between the Parties
dated November 26, 2009 (the “Agreement”), the Parties agree as follows.


1.           Amendment. Article 2.3 of the Agreement shall be stricken in its
entirety and replaced with the following:
 
“Term of this LOI. Unless otherwise extended by mutual written agreement of the
Parties, this LOI shall terminate at midnight local time in Houston, Texas on
March 11, 2010, unless the mutually agreed and duly authorized Definitive
Agreements have been executed, whichever occurs first, such date of termination
being herein referred to as the “Termination Date”.

 
2.           Payments.
 


(a)           No later than ten (10) Working days following the Effective Date,
Repsol agrees that it shall make a wire transfer of US$ $2,726,416.45 to HDY
which payment shall constitute and shall be deemed to constitute Repsol’s
pro-rata share of obligations to acquire rights and interests in and under the
Marine 2D Seismic Data Acquisition Services Agreement with Bergen Oilfield
Services AS dated September 29, 2009, (the “BOS Agreement”).


(b)           No later than fifteen (15) Working days following the HDY’s
delivery of an invoice to Repsol for subsequent work performed under the BOS
Agreement, including BOS’s completion of seismic acquisition in the Contract
Area pursuant to the BOS Agreement, Repsol agrees that it shall make a wire
transfer to HDY of its pro-rata share of such invoice, which is currently
estimated to be US$1,000,000 in satisfaction of Repsol’s pro-rata obligations to
acquire rights and interests to the additional seismic data covered by the
invoice under the BOS Agreement.
 
HDY shall at all times indemnify and hold harmless Repsol, its employees,
officers and agents, against any and all damages, liabilities, costs and
expenses (including documented legal fees and expenses) arising out or resulting
from any third party claims and/or as a consequence of any violation or breach
of the BOS Agreement.
 

--------------------------------------------------------------------------------


 
Upon the payments described in (a) and (b) above, Repsol will have the rights
regarding the aforementioned data except for resale or delivery to third
parties; and, in the event the PSC Clarification is not duly ratified prior to
September 10, 2010, no further payments shall be due pursuant to this Article 2
and HDY will reimburse Repsol for any payments already made pursuant to this
Article 2 within ten (10) Working days after the request made by Repsol at its
sole discretion.
 
3.           Taxes.
 
(a) All taxes levied or imposed, now or in the future, by any Taxing Authority
on the signature or on the performance of the obligations under this Amendment
shall be borne by the Party which is liable according to the applicable law and
the Tax Convention to avoid Double Taxation in force between Spain and United
States of America. The amounts provided in Article 2 of this Amendment shall be
grossed up to account for any taxes owed such that the net figure paid to HDY
shall not be diminished.
 
(b) Prior to payment of the first invoice described in Article 2.(a) of this
Amendment HDY shall provide Repsol with original Certificate of Residence issued
by local United States Tax Authorities within the meaning of Article 4 of United
States and Spain Tax Convention to avoid Double Taxation. Such certificate shall
be valid for one (1) year from its issuance.
 
4.           Notices.  All notices and communications required or permitted
under this Amendment shall be in accordance with Article 2.15 of the Agreement.


5.           Confidentiality.  This Amendment shall be subject to the provisions
of Article 2.5 of the Agreement.


6.           Counterparts.  This Amendment may be executed by the Parties in any
number of counterparts, each of which shall be deemed an original instrument,
but all of which together shall constitute but one and the same
instrument.  Facsimile signatures shall be considered binding.
 
7.           Applicable Law.  This Amendment and the transactions contemplated
herein shall be construed in accordance with Article 2.8 of the Agreement.
 
8.           Entire Agreement. This Amendment constitutes the entire
understanding among the Parties with respect to the subject matter hereof,
superseding all negotiations, prior discussions and prior agreements and
understandings relating to such subject matter. Except as specifically amended
hereby, all the remaining conditions of the Agreement shall remain in full force
and effect.
 
2

--------------------------------------------------------------------------------


 
The Parties have executed this AMENDMENT TO AGREEMENT FOR EXCLUSIVE DEALING AND
LETTER OF INTENT on the Effective Date mentioned in the preamble of this
document.
 
HYPERDYNAMICS CORPORATION




By:  /s/ Ray
Leonard                                                                  
Ray Leonard, President and Chief Executive Officer






SCS CORPORATION




By:   /s/ Ray
Leonard                                                                  
Ray Leonard, President and Chief Executive Officer






REPSOL EXPLORACIÓN, S.A.




By:   /s/ Didier
Lluch                                                                  
Didier Lluch, Exploration Director Region West Africa
 
3

--------------------------------------------------------------------------------

